Title: From George Washington to William Crawford, 9 June 1781
From: Washington, George
To: Crawford, William


                        
                            Dear Sir,
                            New Windsor June 9th 1781
                        
                        Mr Randolph delivered me your letter of the 23d Ulto—& some time ago I was favoured with another
                            from you. give me leave to thank you most sincerely for yr kind attention to my Interest, & to assure you that I
                            shall ever hold in grateful recollection your friendly endeavors to serve me. My whole time is, and has been since I came
                            into the Service, so much engrossed by the public duties of my station, that I have totally neglected all my private
                            concerns, which are declining every day, and may, possibly, end in capital losses, if not absolute ruin, before I am at
                            liberty to look after them.
                        With respect to the round bottom, I can give you little or no information—as far as a bad memory serves me
                            (for I have no papers by me to refer to)—I located it in the Office of Mr Thoms Lewis, surveyor of Augusta; and laid some
                            Rights, which I had purchased upon it to the Amount of the contents of your Survey but what has been done in the matter
                            since, I know not, nor am I quite certain that all that I have heard said was actually done. If
                            without giving yourself much trouble you could enquire into this matter, and pursue the necessary measures to secure this
                            Land for me I shall acknowledge it as an act of kindness—will repay any expence you may be run to in the prosecution of
                            the business—and make grateful returns when it is in my power to do so. I could wish to obtain a Patent for it, after
                            obviating other claims; for I have heard, I think, that there is a caveat to prevent my obtaining a Patent.
                        Can you tell me how matters stand with respect to my Racoon Tract? Are the People who live on it stil
                            unconvinced of my havg a Patent for it? If on the contrary they know, or believe that I have such a Patent, what do they
                            propose to do in that case? It is hard upon me to have property which has been fairly obtained, disputed and with held—on
                            the other hand, if the Settlers on the Land either through ignorance or disbelief of its being mine have made improvements
                            of value thereon & wish to live on and enjoy them, I would agree that they should remain Seven years longer upon
                            their respective Plantns on terms which should in their own eyes appear moderate and easy even if it
                            amount to nothing more than a bear acknowledgt subject nevertheless at the expiration of that term to such reasonable
                            Rents as the Land and Improvemnts are worth; and shall be adjudged just for both landlord & Tenant—Upon these
                            terms I would give Leases for lives, or a great length of years—provided also (in the latter case especially) some mode
                            can be adopted to set the value of the Rents every Seven or ten years, be so raised as to bear some proportion to the
                            increased value of the Land.
                        I shall thank you for giving me information respecting this matter—and the round bottom—and in general,
                            what situation my landed affairs in that Country are in, it not being impossible nor yet very unlikely (as I can give no
                            attention to them myself) that my other Patented Lands may be settled upon and claimed in the same way as the Racoon. I
                            pray you also to be so kind as to let me know how Simpson employs his time—his force—and my Mill—He has not that I can
                            hear of rendered any acct or paid one farthing for the profits of my Mill or share of the Plantation since he has been on
                            the Land. which is poor encouragement for me to lease my property in his hands. Does the boundary as it is now settled
                            between Virginia and Pensylvania affect the property of those Lands which were surveyed & Patented in Virginia but
                            which by the late line are thrown into Pensylvania? This I believe, is the case with respect to my Tract on Racoon Creek if
                            no more of it. I shall hope to receive a long full Acct from you on the several matters contained in this letter by the
                            first safe oppertunity—Should Genl Clark be able to prosecute his intended expedition and you
                            accompany him I sincerely wish you success in the enterprize & health to encounter the fatigues of it. My best
                            wishes attend you—Mrs Crawford & family—and I am sincerely & Affectly Yr friend & Servt
                        
                            G: W——n

                        
                    